By the Court:
The act whose validity is challenged (91 O. L., 679), is void, being an act of a general nature, not having a uniform operation throughout the state. It is not deemed necessary to add to recent expression of our views upon this subject. Hixson v. Burson et al., 54 Ohio St., 470; State ex rel. The Attorney General v. Davis et al., 35 W. L. B., 387. The circuit court could not have regarded the act as valid.
But the record shows that Alter, before bringing the suit, had voluntarily paid all the taxes to be assessed against him for carrying out the provisions of the act. True, the petition alleges that the defendants were about to issue bonds for that purpose, but this allegation is embraced within the general denial of the answer. Upon the record, therefore, no burden, was to be placed upon him for the purpose of carrying out the void act except the levy of the tax which he had voluntarily paid before bringing the suit. At the time of the suit there was, therefore, no remedy available to him.
It will not be a mis-appropriation of the moneys now in the treasury to the credit of this fund to use them for the purpose for which they were voluntarily paid. They cannot be recovered by those who voluntarily paid them, nor can they be properly devoted to another purpose.

Judgment affirmed.